Citation Nr: 1411757	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension as secondary to a heart disability.

3.  Entitlement to service connection for a psychiatric disorder as secondary to a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty for training (ADT) from May 1979 to August 1979.  He had subsequent Reserve service and was discharged on March 22, 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2013, the Veteran testified at a Travel Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his heart disability was incurred in 2003 during Reserve service when his unit was notified that it was to be mobilized for service in Iraq, although he did not subsequently pass the physical for deployment.  He maintains that the stress caused by the prospect of mobilization resulted in chest pain and heart disability.  He contends that he had a heart attack as well as other heart issues thereafter, and that he did not have heart disease prior to that time.  He also claims that his hypertension and anxiety disorder are secondary to the heart disability.  

The Veteran's record has been reviewed and it clearly shows that the Veteran had heart disease, coronary artery disease, prior to 2003, in 2000.  However, service connection may be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.  Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  The presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  

Thus, in the context of this case, it would need to be shown that heart disease began during a specific period of ADT or that the Veteran's heart attack occurred during a period of IDT.  It is unclear whether this is the case and further development is needed.  Specifically, the Veteran's periods of ADT and IDT should be verified.  Also, the date of the Veteran's heart attack should be confirmed.  The evidence of record shows that a heart attack is historically noted in an October 3, 2007 hospital admission report.  In addition, Dr. J.D., M.D., indicated in a December 2009 letter that the Veteran had suffered a heart attack during 2003.  The Veteran should be asked to confirm when he suffered the heart attack and where he was treated.  That information should then be verified.  

When the Veteran's ADT and IDT service has been verified and the status of his heart attack confirmed, obtain a medical opinion from a VA examiner whether the Veteran's coronary artery disease was initially shown during a period of ADT.  Although the Veteran's private physician, A.A. K. M.D. indicated that the Veteran did not have stress prior to 2003 and that his stress triggered chest pain/heart problems in 2003, as noted, the Veteran already had heart disease at that time.  If the inquiry is resolved affirmatively, the examiner should also provide an opinion as to whether the Veteran's hypertension and anxiety disorder are etiologically related to the heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department and verify the Veteran's periods of IDT and ADT.

2.  Contact the Veteran and determine when during 2003 he suffered a heart attack and where he was treated.  Then obtain those records and confirm that information.  

3.  After the Veteran's service has been verified, request a VA medical opinion from an examiner.  The examiner should indicate as to whether it is more likely than not, less likely than not, or at least as likely as not, that coronary artery disease had its clinical onset during a qualifying period of ADT service.  

If the examiner determines that coronary artery disease had its clinical onset during ADT service, the examiner should provide an opinion as to the following:

(a) whether it is more likely than not, less likely than not, or at least as likely as not, that any hypertension and anxiety disorder are proximately due to, or the result of, the heart disease.  
(b)  whether it is more likely than not, less likely than not, or at least as likely as not, that the hypertension and anxiety disorder are permanently aggravated by the Veteran's heart disease.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.  

5.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


